       Case 1:20-cv-01720-AJN-KNF Document 47 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                10/14/20
SOUTHERN DISTRICT OF NEW YORK




  PVD Phase II LLC,

                         Plaintiff,                                              20-cv-1720 (AJN)

                 –v–                                                                  ORDER

  Silver Arch Capital Partners LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties have reached an agreement in
principle to resolve this matter, Dkt. No. 45, it is hereby ORDERED that the above-captioned
action is discontinued without costs to any party and without prejudice to restoring the action to
this Court’s calendar if the application to restore the action is made within thirty (30) days. To
be clear, any application to reopen must be filed within thirty days of this Order; any
application to reopen filed thereafter may be denied solely on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: October 14, 2020                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
